Case 7:17-cV-O7615-CS Document 22 Filed 12/14/18 Page 1 of 1

 

VIA Email and ECF

Hon. Cathy Seibel

United States District Judge

United States District Court
for the Southern District of New York

The Hon. Charles L. Brieant Jr. F ederal Building
and United States Courthouse

300 Quarropas Street

White Pla.ins, NY 10601-4150

Re: SEC v. Scronic;
No. 17 Civ. 7615 gCS)

Dear Judge Seibel:

NEW YORK, NY 10281~l022

UNITED STATES
SECURITIES AND EXCHANGE COMMISSION
NEW YORK REGIONAL OFFICE NANcY A. BRowN
200 vF.sF.v sTREET, sum-2 400 TELEPHoNE: (212) 336-1023

EMAlL: BROWNN@sEC.Gov

December 14, 2018

We represent the Plaintiff, Securities and Exchange Commission (“Commission”), in this

action.

In our letter to the Court, dated November 16, 2018, we advised the Court that we
believed we would have a Commission decision on the settlement in principle with Defendant
Scronic by year’s end. That no longer seems possible, and we write to advise the Court that we
now hope to have the Commission’s decision by no later than mid-February 2019.

If we encounter filrther delay, we will advise the Court promptly.

Respectfully submitted,

quilv/

Nancy A. Brown

cc: Michael Scronic (via UPS ovemight)

